Title: William Thornton to Thomas Jefferson, 27 June 1814
From: Thornton, William
To: Jefferson, Thomas


          Dear sir  City of Washington 27th June 1814.
          I only received your favour of the 9th Inst: a few Days ago, & I have been trying to get a copy made of the Drawing & Specification &c of mr Janes’s Patent, but fearing it might take more time to do it correctly than your call for it would admit, I thought it best to run the risk of sending the Papers, and take the responsibility on
			 myself, for I know that nothing but a miscarriage of the same can endanger their safe return.—It always gives me pleasure to endeavour to fulfil your commands, but I am sorry that I am not able
			 to
			 answer the questions you have put to me:—for not knowing that the Improvements mr Janes made in his former Loom, when he took out his last patent were important I did not require another model, which I now lament, as the Invention appears to claim attention.
			 I was repeatedly invited by Mr Clopper, who resides between here & Harper’s Ferry, to go to the Capitol & see the Loom in operation. I wished to see it, but was so much engaged while the Congress were here that I really had not time—As soon as they departed I had more
			 leisure & went to Alexandria to see it, but it was gone—mr Clopper I understood had either purchased a share in it, or was the Agent for sales of Patent rights. If you, on examination of the Principles, think it would be worth your possession, I will make
			 the necessary inquiries of the Patentee who resides at Ashford; Windham County; Cont or of his agent mr Clopper—
          This morning, a Gentleman from Boston informed me he was the Bearer of the model of a water Loom to be deposited in my office—invented by mr Pope of Boston, which he does not yet wish to patent, as he is engaged in making some Improvements on it, that he thinks will render it much more perfect.—Pope was engaged in the Invention of the Card-making machine in 1787—I saw him, at that time in Boston—He made a very beautiful orrery, and when such ingenious men as he, begin to apply their Talents to the common concerns of life we may expect great Improvements.—The number of ingenious
			 Looms in my office at this time, would, if amply described, fill a volume—The Arts have made an astonishing progress in this Country within a few years, & the number of patents
			 applied for
			 since
			 the commencemt of the present year amount to abt 140—yet some of the members of Congress think the whole Establishment ought to be burnt.—It would be a good deal like burning the Alexandrian Library—I am pleased that you have employed
			 part of your time in the manufacturing of Cloth—I hope it will not only tend to your benefit but as an excellent Example, to the benefits that the Country must ultimately derive from such
			 Establishments.
          I have had a Person, for several months, employed in making a musical Instrument that I invented abt 12 or 14 yrs ago—It will be the size of a large chamber organ—played by an endless band, on 68 Strings which by Keys in the manner of the piano Forte, will give all the tones of the violin—violincello—bass—double bass &c—It answers my utmost wish—and produces notes which equal the above Instruments, I have neither Catgut nor horse hair, but have imitated both, by compositions that are far superior, & these arose from necessity—I shall give you a better account when the Instrument is finished—(the mail is going & I have not time to read this).—
          I am dear Sir yours very sincerelyWilliam Thornton—
        